In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 16-508V
                                    (Not to be published)

*************************
                                      *
MICHAEL BARTON, administrator of      *
the estate of Linda Barton, deceased, *
                                      *
                       Petitioner,    *               Filed: May 4, 2017
                                      *
                v.                    *               Decision by Stipulation; Influenza
                                      *               Vaccine; Guillain Barre Syndrome (GBS)
SECRETARY OF HEALTH AND               *
HUMAN SERVICES                        *
                                      *
                       Respondent.    *
                                      *
*************************



                                            DECISION

HASTINGS, Special Master.

        This is an action seeking an award under the National Vaccine Injury Compensation
Program1 on account of an injury suffered by Linda Barton. On May 2, 2017, counsel for both
parties filed a Stipulation, stipulating that a decision should be entered granting compensation.
The parties have stipulated that Petitioner shall receive the following compensation:

       ●       a lump sum of $255,000.00, in the form of a check payable to Petitioner,
               representing compensation for all damages that would be available under
               42 U.S.C. §300aa-15(a).

        Under the statute governing the Program, as well as the “Vaccine Rules” adopted by this
court, the special master must now enter a decision endorsing that stipulation, and the clerk must
enter judgment, in order to authorize payment of the award. See § 300aa-12(d)(3)(A) and (e)(3);
§ 300aa-13(a); Vaccine Rules 10(a), 11(a).2

1
  The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10
et seq. (2012 ed.). Hereinafter, for ease of citation, all "§" references will be to 42 U.S.C. (2012
ed.).
2
  The “Vaccine Rules of the United States Court of Federal Claims” are found in Appendix B of
the Rules of the United States Court of Federal Claims.
       I have reviewed the file, and based on that review, I conclude that the parties’ stipulation
appears to be an appropriate one. Accordingly, my decision is that a Program award shall be
made to Petitioner in the amount set forth above. In the absence of a timely-filed motion for
review of this Decision, the clerk shall enter judgment in accordance herewith.

IT IS SO ORDERED.

                                                          /s/ George L. Hastings, Jr.
                                                              George L. Hastings, Jr.
                                                              Special Master
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

MICHAEL BARTON, administrator of the                 )
Estate of LINDA BARTON, deceased,                    )
                                                     )
                      Petitioner,                    )
                                                     )
       v.                                            ) No. 16-508V
                                                     ) Special Master George Hastings
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                      Respondent.                    )
                                                     )

                                        STIPULATION

       The parties hereby stipulate to the following matters:

       1. Linda Barton (“Ms. Barton”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine

Program”). Upon her death, her husband Michael Barton (“petitioner”) was substituted as

petitioner herein. The petition seeks compensation for injuries allegedly related to Ms. Barton’s

receipt of the influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table

(the “Table”), 42 C.F.R. § 100.3 (a).

       2. Ms. Barton received a flu vaccine on or about October 3, 2013.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused Ms. Barton to develop Guillain-Barre

Syndrome (“GBS”) and that she experienced residual effects of this injury for more than six

months. Petitioner does not allege that Ms. Barton’s death was caused by GBS.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on behalf of Ms. Barton as a result of her alleged condition or her death.
        6. Respondent denies that the flu vaccine is the cause of Ms. Barton’s alleged GBS, any

other injury, or her death.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $255,000.00 in the form of a check payable to petitioner as legal
        representative of the Estate of Linda Barton. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. Petitioner represents that he presently is, or within 90 days of the date of judgment

will become, duly authorized to serve as legal representative of the Estate of Linda Barton under

the laws of the Commonwealth of Pennsylvania. No payments pursuant to this Stipulation shall

be made until petitioner provides the Secretary with documentation establishing his appointment

as legal representative of the Estate of Linda Barton. If petitioner is not authorized by a court of

competent jurisdiction to serve as legal representative of the Estate of Linda Barton at the time a

payment pursuant to this Stipulation is to be made, any such payment shall be paid to the party

or parties appointed by a court of competent jurisdiction to serve as legal representative of the

Estate of Linda Barton upon submission of written documentation of such appointment to the

Secretary.

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of Ms. Barton

resulting from, or alleged to have resulted from, the flu vaccination administered on October 3,



                                                     3
2013, as alleged by petitioner in a petition for vaccine compensation filed on or about April 26,

2016, in the United States Court of Federal Claims as petition No. 16-508V.

       14. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       15. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages.

       16. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused Ms. Barton’s alleged GBS,

any other injury, or her death.

       17. All rights and obligations of petitioner in his capacity as Personal Representative of

the Estate of Linda Barton shall apply equally to petitioner’s heirs, executors, administrators,

successors, and/or assigns.

                                     END OF STIPULATION
/
/
/
/
/
/
/

                                                  4